Citation Nr: 1719802	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  13-22 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of December 2012 and March 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit Michigan, and from a July 2016 rating decision of the VA Evidence Intake Center in Newman, Georgia.  The rating decisions of December 2012 and March 2014 denied an increased rating for the Veteran's service-connected PTSD, and the July 2016 rating decision denied entitlement to a TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran requested a Board hearing to be held by live videoconference.  See VA Form 9 of August 2013.  A letter of October 31, 2016 notified the Veteran of a BVA videoconference hearing scheduled for December 14, 2016 at the Detroit RO.  The Veteran failed to appear at the scheduled hearing.

By a filing of December 9, prior to the Board hearing, the Veteran requested that the Board hearing be rescheduled and held at the Iron Mountain, Michigan VA Medical Center.  The Veteran explained that he is confined to an electric wheelchair "for distances," that he requires local support services for transportation, and that the travel distance to Detroit is therefore prohibitive.  He also stated that he has problems with "being on [his] own" and wishes to have a doctor from the Iron Mountain VA Medical Center testify as to his health conditions at the Board hearing.  The Veteran requested that he be notified of a new date for a Board hearing in order to allow for the scheduling of assistance for himself at the hearing.

The Board finds that the Veteran's explanation constitutes good cause for not appearing at the hearing as scheduled.  See 38 C.F.R. §§ 20.700(a), 20.704(d) (2016).  The Veteran must be afforded another opportunity to appear at a hearing before the Board.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing.  To the extent possible, schedule the videoconference hearing at the location that the Veteran states is most convenient in light of his disability and travel limitations, and otherwise attempt to accommodate the Veteran with respect to the scheduling of the hearing.  Notify the Veteran and his representative of the date, time, and location of the hearing, including the procedure for requesting the rescheduling of a hearing.  Place a copy of the notification letter in the claims file.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




